Case 1:18-cv-00293-JMS-WRP Document 289 Filed 09/21/20 Page 1 of 25          PageID #:
                                   3001



                  IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

  HELENA KRIZEK, Birth Mother             CIV. NO. 18-00293 JMS-WRP
  of BIANCA HELEN KRIZEK
  (DECEDENT),                             ORDER: 1) GRANTING DEFENDANT
                                          DUMOUCHEL’S DAUBERT MOTION,
               Plaintiff,                 ECF NO. 249; AND 2) DENYING IN
        vs.                               PART AND GRANTING IN PART
                                          OTHER DEFENDANTS’ DAUBERT
  THE QUEEN’S MEDICAL                     MOTIONS, ECF NOS. 250 & 251
  CENTER; HAWAII RESIDENCY
  PROGRAM; DR. MATTHEW
  DUMOUCHEL; DR. NOBUHIRO
  ARIYOSHI; DR. ITTIKORN
  SPANUCHART; DR. WENDY W.
  HSU; DR. HAO CHIH HO; and
  DR. T. SCOTT GALLACHER,

                     Defendants.


    ORDER: 1) GRANTING DEFENDANT DUMOUCHEL’S DAUBERT
 MOTION, ECF NO. 249; AND 2) DENYING IN PART AND GRANTING IN
 PART OTHER DEFENDANTS’ DAUBERT MOTIONS, ECF NOS. 250 & 251
                                I. INTRODUCTION

              Before the court in this wrongful death lawsuit are three motions

 brought pursuant to Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597

 (1993) (“Daubert I”). All Defendants challenge the admissibility of the opinions

 of Plaintiff Helena Krizek’s (“Plaintiff”) causation expert, Dr. David Systrom (“Dr.

 Systrom”). ECF Nos. 249, 250, 251. For the foregoing reasons, the court

 GRANTS Defendant DuMouchel’s motion, ECF No. 249 in its entirety; and
Case 1:18-cv-00293-JMS-WRP Document 289 Filed 09/21/20 Page 2 of 25           PageID #:
                                   3002



 DENIES in part and GRANTS in part the other Defendants’ motions, ECF Nos.

 250 & 251.

                               II. BACKGROUND

 A.    Factual Background

              Dr. Systrom submitted his three-page expert report on January 17,

 2020. ECF No. 249-3. That report outlines the following timeline of events:

              On December 28, 2015, at 3:43 p.m., Bianca Helen Krizek

 (“Bianca”), Plaintiff’s adult daughter, was admitted to Honolulu’s Queen’s

 Medical Center’s (“QMC”) Emergency Room (“ER”) “with a chief complaint of

 weakness x3 days, left leg pain, erythematous skin, chills, cough and nausea.” Id.

 at PageID #2268. At the time of her admission, Bianca had a history of

 alcoholism, cirrhosis, withdrawal seizures, hypokalemia, anorexia, and severe

 protein energy malnutrition. Id. Prior to her arrival at the ER, Emergency Medical

 Services (“EMS”) had administered one ampule of dextrose without thiamine

 (vitamin B1). Id. At 11:50 p.m., Bianca was assigned to the Medical Intensive

 Care Unit (“ICU”) with a “presumptive diagnosis of septic shock/severe sepsis due

 to cellulitis.” Id. Beginning around 8:00 a.m. on December 29, 2015, Bianca was

 recorded as exhibiting periods of confusion, which started escalating over the

 hours. Id. at PageID #2269. She was later given a nasogastric feeding tube. Id.


                                          2
Case 1:18-cv-00293-JMS-WRP Document 289 Filed 09/21/20 Page 3 of 25             PageID #:
                                   3003



 After she was given sedative drugs, at approximately 8:55 p.m., Bianca was

 intubated. Id. Bianca’s progress notes “mention Wernicke’s encephalopathy in the

 differential diagnosis,” but heart failure and sepsis were ruled out. Id. Bianca

 passed away, while still at QMC, on February 5, 2016. Id.

 B.    Dr. David Systrom’s Qualifications and Opinions

       1.     Dr. Systrom’s Qualifications

              Dr. Systrom is a medical doctor in the Pulmonary and Critical Care

 Medicine Unit at Brigham and Women’s Hospital in Boston, Massachusetts.

 Systrom Curriculum Vitae, ECF No. 249-5 at PageID #2294. Over the past 30

 years, Dr. Systrom “made contributions to clinical research, teaching and clinical

 care at Massachusetts General Hospital, Brigham and Women’s Hospital and

 Harvard Medical School.” Id. at PageID #2310. His research focuses on “the

 exercise limit in chronic heart and lung disease, with particular attention paid to

 interactions between the skeletal muscle mitochondrion and an abnormal

 pulmonary vasculature.” Id.

              Dr. Systrom’s scholarship is extensive. He has written approximately

 100 peer-reviewed articles, along with various non-peer-reviewed scientific or

 medical publications. See id. at PageID #2302-09. Many of these articles center

 on the topics of pulmonary or respiratory diseases. See id. He has not written any



                                           3
Case 1:18-cv-00293-JMS-WRP Document 289 Filed 09/21/20 Page 4 of 25                           PageID #:
                                   3004



 articles, nor spoken, on Wernicke’s encephalopathy or thiamine deficiency.

 Systrom Dep., ECF No. 285 at PageID #2852-53.1

                In addition to his research, Dr. Systrom also teaches medical students,

 residents, and Harvard pulmonary and critical care fellows on consult services and

 in the ICU. ECF No. 249-5 at PageID #2310. He also teaches various courses on

 pulmonary physiology. See id.

                Clinically, Dr. Systrom is currently board certified in internal (1983)

 and pulmonary medicine (1986). Id.; see also ECF No. 285 at PageID #2819. He

 was board certified in critical care medicine (1987), but that certification has

 lapsed. ECF No. 249-5 at PageID #2309; ECF No. 285 at PageID #2819. He was

 never board certified in emergency medicine. ECF No. 285 at PageID #2821. For

 the past nine years, for four to five months out of the year, Dr. Systrom works with

 patients in the ICU. Id. at PageID #2950. He serves as a “consultant” in this

 capacity, where he “co-manage[s]” the patients. Id. He does not serve in an

 attending capacity. Id.



        1
            The parties individually filed various excerpts of Dr. Systrom’s deposition testimony,
 leaving the testimony spread throughout the record. See ECF No. 284. For the convenience of
 the court, and with the agreement of the parties, the court filed the entire deposition transcript at
 ECF No. 285. See id. The court thus refers to the full deposition transcript at ECF No. 285 in
 lieu of the various filings made by the parties.



                                                   4
Case 1:18-cv-00293-JMS-WRP Document 289 Filed 09/21/20 Page 5 of 25                        PageID #:
                                   3005



        2.      Dr. Systrom’s Opinions

                Dr. Systrom’s January 17, 2020,2 letter contains his opinions as to the

 medical care provided to Bianca. He rendered these opinions after reviewing

 Bianca’s medical records, including records from the Waikiki Health Clinic in

 2013, 2014, and 2015, along with the records pertaining to Bianca’s 2015 stay at

 QMC. See ECF No. 249-3 at PageID #2268; ECF No. 285 at PageID #2826-27.

 Based on this review, Dr. Systrom opines that two standards of care were violated.

                First, Dr. Systrom opines that Bianca’s clinical course “was indicative

 of Wernicke’s encephalopathy,” which is “known to occur in malnourished

 alcoholics” and is “prevented and/or treated by B vitamins.” ECF No. 249-3 at

 PageID #2269. Bianca was administered “[o]ngoing intravenous D5 (glucose) . . .

 during the first 14 hours of admission with less than 100 mg of [intravenous]

 thiamine [which] led to Wernicke’s encephalopathy, increased confusion and

 ultimately aspiration pneumonia.” Id. at PageID #2270. “Preventive therapy and

 treatment of patients at risk for thiamine deficiency mandates at least 1500 mg of


        2
           To the extent Defendants seek to strike Dr. Systrom’s report as untimely, in an exercise
 of discretion, the court denies this request. Dr. Systrom’s report was submitted 11 days after the
 deadline for expert disclosures. Although clearly untimely, Defendants have not shown that they
 were prejudiced by the late submission of the report. Thus, the delay was harmless. See White v.
 Sabatino, 2006 WL 8436460, at *3 (D. Haw. Dec. 27, 2006) (noting that the plaintiff’s expert
 reports were “untimely” but “harmless” and thus declining to impose sanctions but cautioning
 the plaintiff that “further failures to comply with the applicable Federal Rules of Civil Procedure
 and Local Rules may result in sanctions, including the striking of witnesses”).


                                                 5
Case 1:18-cv-00293-JMS-WRP Document 289 Filed 09/21/20 Page 6 of 25                    PageID #:
                                   3006



 IV thiamine for the first 2 days of hospitalization and before any glucose

 administration. Standards of care were violated [by] not providing larger doses of

 IV thiamine[.]” Id.

               Second, Dr. Systrom opines that a standard of care was violated

 because “nausea and vomiting” was not controlled, “gastric residuals” were not

 checked, and Bianca was not protected from “aspiration pneumonia.” Id.

               Per Dr. Systrom, the violation of these standards of care led to

 Bianca’s death. Id.

               Important to the instant motions, Dr. Systrom’s report does not

 purport to explain how each individual ICU Defendant violated either standard of

 care. In other words, he opines that the standards of care were violated without

 explaining the role each individual physician played in violating that standard.3

               In a March 9, 2020 deposition, Dr. Systrom further explained his

 opinions. In order to diagnose Wernicke’s encephalopathy, there is a “clinical and

 radiographic diagnosis,” and the combination of both “can support [the]

 diagnosis.” See ECF No. 285 at PageID #2882. Dr. Systrom last diagnosed

 Wernicke’s encephalopathy ten years ago. Id. at PageID #2944. In so doing, he


        3
          The sole exception may be Dr. Ariyoshi. Dr. Systrom’s report states that Dr. Ariyoshi
 “ordered D5 normal saline 1000 mL with 100 mg/day to be administered at 75 ml/h; Multivit’s
 (MVi) were also added to each liter (6 mg of thiamine).” ECF No. 249-3 at PageID #2268.


                                                6
Case 1:18-cv-00293-JMS-WRP Document 289 Filed 09/21/20 Page 7 of 25              PageID #:
                                   3007



 reviewed the MRI imaging with the radiologists and combined it with his own

 clinical findings to arrive at the diagnosis. Id. at PageID #2944-45. At that time,

 the patient was in the ICU and not in the ER. Id. at PageID #2865. In total, Dr.

 Systrom has treated “probably half a dozen” patients with Wernicke’s

 encephalopathy over the course of thirty years, and his experience with Wernicke’s

 encephalopathy appears to be limited to the ICU setting. Id. at PageID #2864; see

 also Pl.’s Opp’n., ECF No. 252 at PageID #2453 (“Moreover, Dr. Systrom has

 personal experience with the diagnosis and treatment of Wernicke’s

 encephalopathy in the critical care setting.”).

              Dr. Systrom’s opinion, in part, is based on a chapter discussing

 Wernicke’s encephalopathy in UpToDate, an online medical textbook. ECF No.

 285 at PageID #2864.

 C.    Procedural Background

              Plaintiff’s Second Amended Complaint (“SAC”) names as

 Defendants: QMC; Dr. Wendy W. Hsu, the Supervising Attending Physician at

 QMC’s ICU; Dr. Hao Chih Ho, the admitting doctor at QMC’s ICU; and Dr. T.

 Scott Gallacher, the Chief Physician at QMC’s ICU (collectively, “QMC

 Defendants”). ECF No. 190 at PageID #1536-37. She also names the Hawaii

 Residency Program (“HRP”), and Drs. Nobuhiro Ariyoshi and Ittikorn Spanuchart,


                                            7
Case 1:18-cv-00293-JMS-WRP Document 289 Filed 09/21/20 Page 8 of 25           PageID #:
                                   3008



 who were the resident physicians assigned to the ICU (collectively “HRP

 Defendants”). See id. Lastly, she names Dr. Matthew C. DuMouchel, the ER

 physician charged with Bianca’s care during her time in the ER. Id. at PageID

 #1536.

              On February 5, 2020, QMC Defendants filed a motion for summary

 judgment. ECF No. 205. HRP Defendants and Dr. DuMouchel joined in the

 motion. ECF Nos. 209, 212.

              During a May 8, 2020 status conference, the court determined that

 these motions “raised arguments pertaining to the qualification of Plaintiff’s

 causation expert and the admissibility of his opinions” but they failed to “properly

 bring forth a motion pursuant to Daubert”; instead, Defendants “raise[d] arguments

 on admissibility in a joinder and/or replies.” See ECF Nos. 240 & 243. With

 agreement of the parties, the court then set a briefing schedule for Defendants to

 file Daubert motions. See ECF No. 243.

              On June 15, 2020, Defendant DuMouchel, the QMC Defendants, and

 the HRP Defendants filed separate Daubert motions. ECF Nos. 249, 250 & 251.

 Plaintiff filed her opposition to Dr. DuMouchel’s motion, ECF No. 252, and a

 single opposition to the motion filed by QMC Defendants and HRP Defendants,




                                           8
Case 1:18-cv-00293-JMS-WRP Document 289 Filed 09/21/20 Page 9 of 25              PageID #:
                                   3009



 ECF No. 253. Defendants filed their replies on July 10, 2020. ECF Nos. 260, 261

 & 262.

              On August 26, 2020, the court held an evidentiary hearing by video.

 ECF No. 277. Dr. Systrom was the only witness.

                           III. STANDARD OF REVIEW

              Federal Rule of Evidence 702 states:

              A witness who is qualified as an expert by knowledge,
              skill, experience, training, or education may testify in the
              form of an opinion or otherwise if:

              (a) the expert’s scientific, technical, or other specialized
              knowledge will help the trier of fact to understand the
              evidence or to determine a fact in issue;
              (b) the testimony is based on sufficient facts or data;

              (c) the testimony is the product of reliable principles and
              methods; and

              (d) the expert has reliably applied the principles and
              methods to the facts of the case.

              The court has the responsibility of acting as a gatekeeper to prevent

 unreliable expert testimony from reaching the jury. Daubert I, 509 U.S. at 589. In

 carrying out this responsibility, the court has discretion and flexibility in

 determining what evidence is relevant, reliable, and helpful to the trier of fact.

 Cabrera v. Cordis Corp., 134 F.3d 1418, 1420 (9th Cir. 1998); United States v.

 Rincon, 28 F.3d 921, 926 (9th Cir. 1994) (“District courts must strike the

                                            9
Case 1:18-cv-00293-JMS-WRP Document 289 Filed 09/21/20 Page 10 of 25                 PageID #:
                                    3010



  appropriate balance between admitting reliable, helpful expert testimony and

  excluding misleading or confusing testimony to achieve the flexible approach

  outlined in Daubert.”).

               The court must determine if the expert is qualified by “knowledge,

  skill, experience, training, or education” to render an expert opinion. That is, “the

  trial court is required to determine whether a proposed expert is qualified to give

  expert testimony” in the relevant field. Whisnant v. United States, 2006 WL

  2927732, at *2 (W.D. Wash. Oct. 11, 2006); see also Higgins v. Koch Dev. Corp.,

  794 F.3d 697, 704 (7th Cir. 2015) (stating, in part, that to gauge reliability, the

  district court must determine if the expert is qualified in the relevant field).

               The Ninth Circuit has articulated a two-prong analysis for

  admissibility. First, the proffered testimony must be reliable, i.e., the expert’s

  testimony reflects scientific knowledge, the findings are derived by the scientific

  method, and the work product amounts to “good science.” Daubert v. Merrell

  Dow Pharm., 43 F.3d 1311, 1315 (9th Cir. 1995) (“Daubert II”) (citation and

  quotation signals omitted). Second, the testimony must meet the “fit” requirement,

  i.e., “it logically advances a material aspect of the proposing party’s case.” Id.

               For the reliability inquiry, the focus is on the expert’s “principles and

  methodology, not on the conclusions that they generate.” Daubert I, 509 U.S. at


                                             10
Case 1:18-cv-00293-JMS-WRP Document 289 Filed 09/21/20 Page 11 of 25                       PageID #:
                                    3011



  595. “Scientific evidence is deemed reliable if the principles and methodology

  used by an expert are grounded in the methods of science.” Clausen v. M/V New

  Carissa, 339 F.3d 1049, 1056 (9th Cir. 2003); see also Wendell v.

  GlaxoSmithKline LLC, 858 F.3d 1227, 1232 (9th Cir. 2017). Accordingly, the

  expert’s methods must be adequately explained. United States v. Hermanek, 289

  F.3d 1076, 1094 (9th Cir. 2002); see also Daubert II, 43 F.3d at 1319 (holding that

  the expert must “explain the methodology . . . followed to reach [his or her]

  conclusions”); Rincon, 28 F.3d at 924 (explaining that the methods used by the

  expert must be described “in sufficient detail” such that the district court can

  determine if they are reliable). “For scientific opinion, the court must assess the

  reasoning or methodology, using as appropriate such criteria as testability,

  publication in peer reviewed literature, and general acceptance, but the inquiry is a

  flexible one. Shaky but admissible evidence is to be attacked by cross

  examination, contrary evidence, and attention to the burden of proof, not

  exclusion.” Primiano v. Cook, 598 F.3d 558, 564 (9th Cir. 2010) (footnotes

  omitted); see also Murray v. S. Route Mar. SA, 870 F.3d 915, 925 (9th Cir. 2017). 4


         4
            The Supreme Court has listed non-exclusive factors to consider when determining
  whether to admit expert testimony under Rule 702. See Daubert I, 509 U.S. at 593-95. These
  include: “whether the theory or technique employed by the expert is generally accepted in the
  scientific community; whether it’s been subjected to peer review and publication; whether it can



                                                 11
Case 1:18-cv-00293-JMS-WRP Document 289 Filed 09/21/20 Page 12 of 25                         PageID #:
                                    3012



                 For the “fit” inquiry, the focus is “primarily” on “relevance.” Daubert

  I, 509 U.S. at 591. But this inquiry is not merely a reiteration of the relevancy

  inquiry—“[e]xpert evidence can be both powerful and quite misleading because of

  the difficulty in evaluating it. Because of this risk, the judge in weighing possible

  prejudice against probative force under Rule 403 of the present rules exercises

  more control over experts than over lay witnesses.” Id. at 595 (citation and

  quotation signals omitted). “Federal judges must therefore exclude proffered

  scientific evidence under Rules 702 and 403 unless they are convinced that [the

  evidence] speaks clearly and directly to an issue in dispute in the case, and that it

  will not mislead the jury.” Daubert II, 43 F.3d at 1321 n.17. And to be admissible

  “the subject matter at issue must be beyond the common knowledge of the average

  layman.” United States v. Finley, 301 F.3d 1000, 1007 (9th Cir. 2002); United

  States v. Hanna, 293 F.3d 1080, 1086 (9th Cir. 2002).




  be and has been tested; and whether the known or potential rate of error is acceptable.” Daubert
  II, 43 F.3d at 1316. These factors are illustrative only, may not apply in every case, and are to be
  used flexibly. Wendell, 858 F.3d at 1232.


                                                  12
Case 1:18-cv-00293-JMS-WRP Document 289 Filed 09/21/20 Page 13 of 25              PageID #:
                                    3013



                                   IV. DISCUSSION

  A.    Hawaii State Law Requirements

               Although the admissibility of expert testimony is governed by the

  federal rules of evidence, the evidence necessary to prove causation in a medical

  malpractice action is controlled by state law. And to establish negligence under

  Hawaii law in a medical malpractice action, expert testimony is necessary to

  establish the standard of care and legal causation to a “reasonable medical

  probability.” Estate of Frey v. Mastroianni, 146 Haw. 540, 557, 463 P.3d 1197,

  1214 (2020); Kaho‘ohanohano v. Dep’t of Human Servs., 117 Haw. 262, 296, 178

  P.3d 538, 572 (2008) (citing Exotics Hawaii-Kona, Inc. v. E.I. Du Pont De

  Nemours & Co., 116 Haw. 277, 300, 172 P.3d 1021, 1044 (2007)); Barbee v.

  Queen’s Med. Ctr., 119 Haw. 136, 163, 194 P.3d 1098, 1125 (Haw. App. 2008);

  Craft v. Peebles, 78 Haw. 287, 305, 893 P.2d 138, 156 (1995).

  B.    Dr. Systrom Will not be Permitted to Testify as to the Standard of Care
        Applicable to Dr. DuMouchel, an ER Physician
               Dr. DuMouchel’s primary argument is quite simple—Dr. Systrom is

  not qualified to opine on the standard of care as it relates to the prevention of




                                            13
Case 1:18-cv-00293-JMS-WRP Document 289 Filed 09/21/20 Page 14 of 25                         PageID #:
                                    3014



  Wernicke’s encephalopathy in the practice of emergency medicine. 5 See ECF No.

  249-1 at PageID #2250, 2252-53. The court agrees that Plaintiff has failed to show

  that Dr. Systrom has the requisite knowledge, skill, experience, training, or

  education to testify in this area.

                 The court fully recognizes that Rule 702 “contemplates a broad

  conception of expert qualifications,” Thomas v. Newton Int’l Enters., 42 F.3d 1266,

  1269 (9th Cir. 1994), and that an expert need not have official credentials in the

  relevant subject matter to meet Rule 702’s requirements. See United States v.

  Garcia, 7 F.3d 885, 889-90 (9th Cir. 1993); United States v. Smith, 520 F.3d 1097,

  1105 (9th Cir. 2008), aff’d en banc, 561 F.3d 934 (9th Cir. 2009). In fact, “courts

  often find that a physician in general practice is competent to testify about

  problems that a medical specialist typically treats.” Gayton v. McCoy, 593 F.3d

  610, 617 (7th Cir. 2010).

                 But it is equally true that the mere fact of being a physician in one

  specialty does not by itself qualify that physician as an expert in another. Instead,

  in exercising the gatekeeping function courts must ask whether an expert is


         5
            The exact description of this standard of care has been stated differently by the parties
  in various parts of the record. See, e.g., ECF No. 252 at PageID # 2452; ECF No. 285 at PageID
  #2861-62. For ease of reference, the court will refer to this standard of care in general terms as
  the prevention of Wernicke’s encephalopathy in the practice of emergency medicine (that is, in
  the ER) or critical care medicine (that is, in the ICU).


                                                  14
Case 1:18-cv-00293-JMS-WRP Document 289 Filed 09/21/20 Page 15 of 25                         PageID #:
                                    3015



  qualified to provide a specific opinion—“we must look at each of the conclusions

  [the expert] draws individually to see if he has the adequate education, skill, and

  training to reach them.” Id. Applying this rule, the court determines that: 1) Dr.

  Systrom does not have the Rule 702 credentials to testify as an expert in the

  prevention of Wernicke’s encephalopathy in the practice of emergency medicine;

  and 2) Dr. Systrom’s expertise in the treatment of Wernicke’s encephalopathy in

  critical care medicine does not, by itself, qualify him as an expert in the prevention

  of Wernicke’s encephalopathy in the practice of emergency medicine.

                 Here, Plaintiff has not shown that Dr. Systrom has the knowledge,

  skill, experience, training, or education to testify as an expert in the area of the

  prevention of Wernicke’s encephalopathy in the practice of emergency medicine. 6

  Dr. Systrom has worked with ER physicians and within the ER—but only in his

  capacity as an ICU physician.7 See ECF No. 285 at PageID #2847 (noting that he

  “ha[s] a dialogue with the ER team and we come up with a plan together”); id. at

  PageID #2849-50 (noting that he is called into the ER if the patient may have


         6
           “Emergency room medicine is considered its own medical specialty.” Cleveland ex rel.
  Cleveland v. United States, 457 F.3d 397, 405 (5th Cir. 2006). And unlike a physician in the
  ICU, an ER physician must “evaluate the patient within a short time after [their] arrival” and
  “evaluate a patient . . . for immediate threats to life, limb, or bodily function.” ECF No. 249-7 at
  PageID #2320-21.
         7
           Dr. Systrom worked as an ER physician after he completed his medical residency in
  1982 or 1983, but not since that time. ECF No. 285 at PageID #2820.


                                                  15
Case 1:18-cv-00293-JMS-WRP Document 289 Filed 09/21/20 Page 16 of 25              PageID #:
                                    3016



  pulmonary conditions). He does not practice emergency medicine (and, of course,

  is not certified in emergency medicine; has not published in emergency medicine;

  and does not teach in emergency medicine. And, perhaps most importantly, Dr.

  Systrom has no experience in the prevention or treatment of Wernicke’s

  encephalopathy in an emergency room setting.

               The mere fact that Dr. Systrom has worked alongside ER physicians

  in general (in his capacity as an ICU physician consultant) is insufficient for him to

  meet the requirements of Rule 702. In short, given his lack of actual expertise in

  emergency medicine, let alone experience related to the prevention and/or

  treatment of Wernicke’s encephalopathy, the court concludes that Dr. Systrom

  lacks the qualifications to testify as an expert on the prevention of

  Wernicke’s encephalopathy in emergency medicine.

               Plaintiff attempts to overcome this shortfall by arguing that the need

  to administer thiamine to prevent Wernicke’s encephalopathy is taught to every

  medical student and should be known to all medical professionals. ECF No. 252 at

  PageID #2452-53. But even assuming the general truth of this statement, Plaintiff

  has not established that Dr. Systrom is qualified to testify how this general

  knowledge applies to a standard of care in a particular specialty—emergency

  medicine. How an ER physician diagnoses the possibility of Wernicke’s


                                            16
Case 1:18-cv-00293-JMS-WRP Document 289 Filed 09/21/20 Page 17 of 25              PageID #:
                                    3017



  encephalopathy in the context of triaging for immediate threats certainly may differ

  from how an ICU physician would engage in that diagnosis. Further, again

  accepting Dr. Systrom’s statement as true, the logical extension would be to permit

  any recent graduate from medical school to testify as to the standard of care in any

  medical specialty, provided the matter at issue is taught in medical school. That is

  simply a bridge too far—not every medical school graduate is qualified in

  emergency medicine by knowledge, skill, experience, training, or education.

               Further, being an expert in pulmonary and critical care medicine does

  not, by itself, qualify Dr. Systrom to testify as an expert as it relates to Wernicke’s

  encephalopathy in emergency medicine. To find that an expert in one specialty

  (based on that expertise alone) is qualified to opine as an expert in another

  specialty would require, at a minimum, the proponent of that testimony to show

  sufficient similarity between the specialties and the standards of care. See e.g.,

  Cleveland ex rel. Cleveland, 457 F.3d at 405-06 (rejecting argument that an

  internist’s opinion of an ER physician’s standard of care “is not unique to the

  emergency room setting” because the internist “never stated that the standard of

  care for diagnosing congestive heart failure in the emergency room setting is

  identical to its diagnosis in the field of internal medicine”); Lattimore v. Dickey,

  239 Cal. App. 4th 959, 968 (2015) (“[W]here a medical specialist is alleged to


                                             17
Case 1:18-cv-00293-JMS-WRP Document 289 Filed 09/21/20 Page 18 of 25              PageID #:
                                    3018



  have acted negligently, the ‘specialist must possess and use the learning, care and

  skill normally possessed and exercised by practitioners of that specialty under the

  same or similar circumstances.’” (citation omitted)); Knox v. Bozorgi, 2017 WL

  5075828, at *2 (W.D. Penn. Feb. 1, 2017) (limiting internal medicine doctor’s

  testimony “to the standard of care for internal physicians” and precluding opinions

  of any breaches of standards of care as to an emergency room doctor and

  radiologist); Bonds v. Nesbitt, 322 Ga. App. 852, 859 (2013) (affirming exclusion

  of pulmonary and critical care physician from testifying to an ER medicine

  standard of care “on the grounds that [the proffered expert] is not sufficiently

  familiar with the standard of care at issue and does not have specific experience in

  the relevant practice area.”); Carter v. United States, 2017 WL 6460864, at *2

  (W.D. La. Dec. 15, 2017).

               In short, Plaintiff has not established that the standards of care that

  apply to an ICU physician are sufficiently similar to the standards of care in the

  prevention of Wernicke’s encephalopathy in the practice of emergency medicine.

  Thus, Dr. DuMouchel’s motion is GRANTED to the extent the court will not

  permit Dr. Systrom to opine as to the standard of care for emergency medicine

  related to the diagnoses and prevention of Wernicke’s encephalopathy.




                                            18
Case 1:18-cv-00293-JMS-WRP Document 289 Filed 09/21/20 Page 19 of 25             PageID #:
                                    3019



  C.    Dr. Systrom Will be Permitted to Testify as to the Standard of Care
        Applicable to ICU Physicians

               Dr. Systrom is qualified to provide his standard of care opinion as to

  the QMC and HRP Defendants—all ICU Physicians. HRP and QMC Defendants

  have not established how an ICU consultant’s standard of care would differ from

  that of an ICU attending or resident physician. Accordingly, QMC and HRP

  Defendants’ motions are DENIED to the extent they argue that Dr. Systrom, an

  ICU physician consultant, cannot offer a standard of care opinions as to the ICU

  physician Defendants.

  D.    Dr. Systrom’s Opinions are Sufficiently Reliable Under Daubert

               As stated above, although Dr. Systrom opines that two standards of

  care were violated in the ICU, he never attempts to tether his opinions as to a

  breach of the standard of care to each individual ICU physician (other than a single

  mention of Dr. Ariyoshi). The QMC and HRP Defendants now argue that this lack

  of specificity renders Dr. Systrom’s standard of care opinions unreliable, lacking in

  scientific methodology, and would lead to jury confusion. The court disagrees.

               Defendants have cited no caselaw that requires an expert to tether a

  violation of a standard of care to a particular physician. Stated differently, under

  Rule 702 an expert meeting the Daubert standards can certainly testify as to the




                                            19
Case 1:18-cv-00293-JMS-WRP Document 289 Filed 09/21/20 Page 20 of 25                    PageID #:
                                    3020



  existence or non-existence of a standard of care. Nothing requires that expert also

  to opine that a particular physician violated that standard of care.

                The QMC and HRP Defendants argue that, under Hawaii law,

  Plaintiff is required to offer expert testimony as to 1) what each Defendant’s

  standard of care is; 2) whether each Defendant breached that standard of care; and

  3) how the breach caused injury. Indeed, under Hawaii law, expert testimony is

  required. See e.g., Hawaii Civil Jury Instructions, Instruction 14.3: Expert

  Testimony Required, available at

  https://www.courts.state.hi.us/docs/legal_references/jury_instructions _civil.pdf

  (last visited Sept. 17, 2020). But, again, Defendants cite no law that suggests an

  expert, and only an expert, can provide evidence that a particular Defendant

  violated a standard of care. Dr. Systrom can provide evidence as to an appropriate

  standard of care, but Plaintiff will still be required at trial to show that a particular

  Defendant violated that standard. But whether or not evidence connects a

  particular Defendant to a breach of the standard is not necessarily part of the Rule

  702 analysis; instead, it is more appropriate to address the issue in a motion for

  summary judgment 8 or at trial.


         8
            The court is aware that the QMC and HRP Defendants raised similar arguments in their
  initial motions for summary judgment. But, in the court’s view, the admissibility of Dr.



                                               20
Case 1:18-cv-00293-JMS-WRP Document 289 Filed 09/21/20 Page 21 of 25                           PageID #:
                                    3021



                 Finally, the court does not find Dr. Systrom’s two standard of care

  opinions as to the QMC and HRP Defendants to be confusing or speculative. As

  discussed below, Dr. Systrom will be limited to opining as to the appropriate

  standard of care by ICU physicians—opinions that he is qualified to provide.

  Accordingly, Dr. Systrom’s two standard of care opinions, as to the ICU

  physicians, are admissible under Rule 702.9

  E.     Dr. Systrom’s Opinions are Limited to his Expert Report
                 The QMC and HRP Defendants also move to limit Dr. Systrom’s

  opinions to his expert report, to the extent Dr. Systrom’s deposition and/or



  Systrom’s opinion must be determined under Rule 702 before the court can construe that
  evidence in the light most favorable to the non-movants at summary judgment. To be clear, this
  order is limited to ruling on the admissibility of Dr. Systrom’s opinions under Rule 702. That is,
  the court is not deciding here if there is or is not sufficient evidence to support Plaintiff’s claim
  that any individual ICU physician violated the standard of care as opined by Dr. Systrom.
         9
             Additional arguments the QMC Defendants make as to the reliability of Dr. Systrom’s
  opinions also fail. Specifically, they argue Dr. Systrom’s opinions are unreliable because 1) Dr.
  Systrom failed to follow his own methodology of reading the physicians’ depositions when
  reaching his standard of care opinions, ECF No. 251-1 at PageID #2372-74; 2) Dr. Systrom
  failed to follow his own methodology when diagnosing Wernicke’s encephalopathy by failing to
  personally review the MRI images, id. at PageID #2374; and 3) Dr. Systrom’s aspiration opinion
  is unreliable because the record does not indicate that Bianca had any gastric content, id. at
  PageID #2375.
           But these arguments do not impact the reliability of Dr. Systrom’s opinions. That is,
  failing to read the physicians’ depositions has no bearing on what standards of care were
  breached given Bianca’s medical records (even if he did not specifically identify who breached
  the standards); Dr. Systrom testified that he still reviewed the MRI technician’s summary of the
  MRI images; and his aspiration opinion is not necessarily tied only to gastric content. In short,
  these arguments address the weight of Dr. Systrom’s opinion, not its admissibility. Further, the
  court rejects the argument that Dr. Systrom’s opinion testimony should be precluded pursuant to
  Federal Rule of Evidence 403.


                                                   21
Case 1:18-cv-00293-JMS-WRP Document 289 Filed 09/21/20 Page 22 of 25              PageID #:
                                    3022



  testimony may attempt to improperly offer new opinions. During the August 26,

  2020 hearing, Plaintiff agreed that Dr. Systrom should be limited to the opinions

  offered in his expert report.

               Federal Rule of Civil Procedure 26(a)(2)(A) requires that “a party

  must disclose to the other parties the identity of any witness it may use at trial to

  present [expert testimony].” “[T]his disclosure must be accompanied by a written

  report—prepared and signed by the witness—if the witness is one retained or

  specially employed to provide expert testimony in the case . . . . The report must

  contain . . . a complete statement of all opinions the witness will express and the

  basis and reasons for them,” among other things. Fed. R. Civ. P. 26(a)(2)(B)(i).

  “With that said, however, the rule ‘does not limit an expert’s testimony simply to

  reading his report . . . . The rule contemplates that the expert will supplement,

  elaborate upon, and explain . . . his report’ in his oral testimony.” Durham v. Cty.

  of Maui, 2011 WL 2532423, at *7 (D. Haw. June 23, 2011) (quoting Muldrow ex

  rel. Estate of Muldrow v. Re-Direct, Inc., 493 F.3d 160, 167 (D.C. Cir. 2007))

  (second citation and brackets omitted).

               After an expert report has been provided, the Federal Rules of Civil

  Procedure require a party to supplement, but this “duty to supplement does not

  provide the opportunity to add information that should have been initially provided


                                             22
Case 1:18-cv-00293-JMS-WRP Document 289 Filed 09/21/20 Page 23 of 25                      PageID #:
                                    3023



  under Rule 26(a). Rather, ‘[s]upplementation under the Rules means correcting

  inaccuracies, or filling the interstices of an incomplete report based on information

  that was not available at the time of the initial disclosure.’” Id. (quoting Keener v.

  United States, 181 F.R.D. 639, 640 (D. Mont. 1998) (emphasis added)). “A party

  may not rely on [the duty to supplement] as a way to remedy a deficient expert

  report or as a means of getting in, in effect, a brand new report.” Broadband iTV,

  Inc. v. Haw. Telecom, Inc., 2015 WL 12792325, at *1 (D. Haw. Aug. 14, 2015)

  (quoting Medtronic Vascular, Inc. v. Abbott Cardiovascular Sys., 2008 WL

  4601038, at *1 (N.D. Cal. Oct. 15, 2008)). Thus, an expert may “expand or

  explain information contained in his or her report during oral testimony, [but] the

  expert cannot testify as to new opinions not contained in the expert report.”

  Hambrook v. Smith, 2016 WL 4084110, *3 (D. Haw. Aug 1, 2016) (citations

  omitted). 10

                 Here, Dr. Systrom’s expert report is limited to offering two standard

  of care opinions that were breached by the ICU physicians providing treatment to

  Bianca. See ECF No. 249-3 at PageID #2269-70. As discussed in detail above, the

  report does not contain any opinions as to how each individual ICU physician


         10
             To be clear, this Order does not address whether Dr. Systrom’s deposition testimony
  falls within or outside the permissible bounds of supplementation.



                                                23
Case 1:18-cv-00293-JMS-WRP Document 289 Filed 09/21/20 Page 24 of 25           PageID #:
                                    3024



  violated those standards of care (again, with the possible exception being Dr.

  Ariyoshi). Thus, for example, any opinions as to specific actions taken or not

  taken by the QMC and HRP Defendants in violation of the standards of care would

  be beyond Dr. Systrom’s expert report and would constitute a new opinion. See

  Hambrook, 2016 WL 4084110, at *3 (noting that an expert could not discuss the

  connection between a condition of an enlarged heart and the risk of death, because

  the report failed to provide any discussion of such connection despite referencing

  decedent’s condition of an enlarged heart). Accordingly, the QMC and HRP

  Defendants’ motions are GRANTED to the extent they seek to limit Dr. Systrom’s

  testimony to the opinions contained in his report.

  ///

  ///

  ///

  ///

  ///

  ///

  ///

  ///

  ///


                                           24
Case 1:18-cv-00293-JMS-WRP Document 289 Filed 09/21/20 Page 25 of 25                  PageID #:
                                    3025



                                   V. CONCLUSION

               For the foregoing reasons, the court GRANTS Defendant

  DuMouchel’s motion in full, ECF No. 249, and DENIES in part and GRANTS in

  part the HRP and QMC Defendants’ motions, ECF Nos. 250 & 251.

               IT IS SO ORDERED.

               DATED: Honolulu, Hawaii, September 21, 2020.


                                                         /s/ J. Michael Seabright
                                                        J. Michael Seabright
                                                        Chief United States District Judge




  Krizek v. The Queen’s Med. Ctr., et al., Civ No. 18-00293 JMS-WRP, Order: 1) Granting
  Defendant DuMouchel’s Daubert Motion, ECF No. 249; and 2) Denying in Part and Granting in
  Part Other Defendants’ Daubert Motions, ECF Nos. 250 & 251



                                             25
